[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                             No. 11-13878                      FEBRUARY 9, 2012
                         Non-Argument Calendar                    JOHN LEY
                       ________________________                    CLERK


                   D.C. Docket No. 8:10-cv-01668-TGW



KRISTIE REYNOLDS-BUCKLEY,

                                  lllllllllllllll llllllllllllllllllllPlaintiff-Appellant,


                                  versus


COMMISSIONER OF SOCIAL SECURITY,

                                  llllllllllllll lllllllllllllllllllDefendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 9, 2012)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      Kristie Reynolds-Buckley appeals the district court’s order affirming the

Commissioner of the Social Security Administration’s (“the Commissioner”) denial

of disability, disability insurance benefits (“DIB”), and supplemental security income

(“SSI”), 42 U.S.C. §§ 405(g), 1383(c)(3). On appeal, Reynolds-Buckley argues that

the administrative law judge (“ALJ”) erred by discounting the medical opinion of Dr.

Nadim Khan regarding her heart condition. After thorough review, we affirm.

      We review a Commissioner’s decision to determine whether it is supported by

substantial evidence and whether the proper legal standards were applied. Crawford

v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). “Substantial evidence

is more than a scintilla and is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Id. (quotation omitted). “We may not

decide facts anew, reweigh the evidence, or substitute our judgment for that of the

Commissioner.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quotation

and brackets omitted). We review the decision of the ALJ as the Commissioner’s

final decision when the ALJ denies benefits and the Appeals Council denies review

of the ALJ’s decision. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).

      The Social Security Regulations outline a five-step process used to determine

whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). Under the first step, the

claimant has the burden to show that she is not currently engaged in substantial

                                          2
gainful activity. Id. § 404.1520(a)(4)(i). Next, the claimant must show that she has

a severe impairment. Id. § 404.1520(a)(4)(ii). She then must attempt to show that the

impairment meets or equals the criteria contained in one of the Listings of

Impairments. Id. § 404.1520(a)(4)(iii). If the claimant cannot meet or equal the

criteria, she must show that she has an impairment which prevents her from

performing her past relevant work. Id. § 404.1520(a)(4)(iii) and (iv). Once a

claimant establishes that she cannot perform her past relevant work due to some

severe impairment, the burden shifts to the Commissioner to show that significant

numbers of jobs exist in the national economy which the claimant can perform. Id.

§ 404.1520(a)(4)(v).

      The Social Security Regulations also provide guidelines for the ALJ to use

when evaluating medical opinion evidence. See 20 C.F.R. § 404.1527. The ALJ

considers many factors when weighing such evidence, including the examining

relationship, the treatment relationship, whether an opinion is well-supported,

whether an opinion is consistent with the record, and a doctor’s specialization. Id. §

404.1527(d). Generally, the opinions of examining or treating physicians are given

more weight than non-examining or non-treating physicians unless “good cause” is

shown. See id. § 404.1527(d)(1), (2); Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997). Treating sources are given more weight because “these sources are likely

                                          3
to be the medical professionals most able to provide a detailed, longitudinal picture

of [the claimant’s] medical impairment(s).” 20 C.F.R. § 404.1527(d)(2). To qualify

as a treating source, the physician must have an ongoing treatment relationship with

the claimant. See 20 C.F.R. § 404.1502. We have found “good cause” to afford less

weight to a treating physician’s opinion where the opinion was conclusory or

inconsistent with the physician’s own medical records or where the evidence

supported a contrary finding. Lewis, 125 F.3d at 1440. The ALJ may discount a

treating physician’s report “when it is not accompanied by objective medical evidence

or is wholly conclusory.” Crawford, 363 F.3d at 1159 (quotation omitted). Because

our limited review precludes us from reweighing the evidence, when the ALJ

articulates specific reasons for failing to give the opinion of a treating physician

controlling weight, and those reasons are supported by substantial evidence, there is

no reversible error. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005).

      In this case, regardless of whether Dr. Khan qualified as a treating source, the

ALJ had good cause and properly articulated reasons, supported by substantial

evidence, for assigning less weight to the opinion of Dr. Khan than to the

contradictory opinions of other medical professionals. Indeed, Dr. Khan’s opinion

was inconsistent with the medical evidence on the record and was not supported by

any treatment notes or by an analysis of any test results. Notably, Dr. Louis Castro,

                                          4
a cardiologist, indicated that Reynolds-Buckley was “really not cognizant” of her

heart racing when he examined her in 2007. After diagnosing Reynolds-Buckley with

persistent tachycardia and running numerous cardiac tests, Dr. Caruso recommended

only “risk factor modification and medical therapy.” In addition, Dr. Aliya Rathore’s

reports indicate that Reynolds-Buckley had been able to control her tachycardia by

taking medication. Moreover, after a monitoring test in February 2009 revealed that

Reynolds-Buckley had a normal baseline sinus rhythm with intermittent episodes of

sinus tachycardia, Dr. Sunil Gupta recommended only that Reynolds-Buckley take

beta blockers or calcium channel blockers, and did not indicate any restrictions in her

ability to work. Because Dr. Khan provided no independent treatment notes or

analysis of test results to support his conclusions about the severity of

Reynolds-Buckley’s condition, and those conclusions contradicted Dr. Gupta’s

test-supported conclusions from less than three months earlier, the ALJ did not err in

attaching little weight to Dr. Khan’s opinion.

      Although Reynolds-Buckley argues that, based on the February 2009

echocardiogram, her condition had deteriorated when she saw Dr. Gupta in 2009

compared to when she first saw Dr. Caruso in 2007, she has not shown that her

disability had become so severe that it rendered her unable to work. McCruter v.

Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (holding that “the ‘severity’ of a

                                          5
medically ascertained disability must be measured in terms of its effect upon ability

to work, and not simply in terms of deviation from purely medical standards of bodily

perfection or normality.”). Notably, the baseline rhythm of 89 beats per minute

recorded by the monitoring test was actually an improvement from the

110-beats-per-minute rate from the 2007 electrocardiogram, and Dr. Gupta did not

place any restrictions on Reynolds-Buckley’s ability to work. Finally, although

Reynolds-Buckley contends that the ALJ “cherry-picked” the medical evidence and

substituted his own judgment for that of the medical professionals, the record reflects

that the ALJ considered all of the medical evidence, including a questionnaire by Dr.

Khan, and Reynolds-Buckley has not shown that any medical evidence, aside from

Dr. Khan’s, contradicted the ALJ’s conclusion. Because the ALJ did not err in

weighing the medical opinion evidence, we affirm.

      AFFIRMED.




                                          6